Wagner, Judge,
delivered the opinion of the court.
The Pacific Railroad Company prosecutes this suit against Opel, the defendant, and his sureties on his official bond. The allegatión is that Opel, as collector for the city of Jefferson, wrongfully seized the plaintiff’s property, and by that means coerced the payment of certain taxes levied by the city authorities against the plaintiff. The defendant filed a demurrer to the petition, which was overruled by the court; and refusing to answer, and electing to abide by the demurrer, judgment was' rendered thereon.
We think the court erred in its ruling, as the assignment of breaches in the petition is not sufficient to show a liability on the part of the defendants.
The objections urged in the petition go to the manner and form of making the assessment, and not to a total want of power or jurisdiction in the authorities to act. No facts are set out showing that the assessment was void, and if the city authorities *192had jurisdiction over tbe subject-matter, that would amount to a protection of tbe officers in executing their process.
A mere ministerial officer will not be responsible for irregularities committed by those who issued tbe mandate to him, if they possessed jurisdiction to act. (State, to use of Pacific R.R. Co., v. Dulle et al., 48 Mo. 282, and cases cited.)
Tbe judgment should therefore be reversed and tbe cause remanded.
Tbe other judges concur.